Case 1:17-cv-00490-MSM-PAS Document 73 Filed 07/28/20 Page 1 of 2 PageID #: 526




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

 STEPHEN MELISE,                             :
          Plaintiff                          :
                                             :
 v.                                          :      C.A. No.: 1:17-cv-00490-MSM-PAS
                                             :
 COYNE-FAGUE, et al.                         :
          Defendants                         :

      PLAINTIFF’S OBJECTION TO STATE DEFENDANTS’ MOTION FOR A STAY

         Plaintiff hereby objects to State Defendants’ Motion for a Stay and moves this Court to

 deny Defendants’ Motion for the reasons set forth in Plaintiff’s Memorandum in Support of His

 Objection to State Defendants’ Motion for a Stay and in Support of His Motion For Sanctions

 filed simultaneously herewith.

         WHEREFORE, Plaintiff respectfully prays that this Court deny Defendants’ Motion for a

 Stay.


                                                           Plaintiff,
                                                           By his attorney,

 Dated: July 28, 2020                                      /s/ Chloe A. Davis____
                                                           Chloe A. Davis, Esq. Bar No. 9334
                                                           Sinapi Law Associates, Ltd.
                                                           2374 Post Road, Suite 201
                                                           Warwick, RI 02886
                                                           Phone: (401) 739-9690
                                                           Email cad@sinapilaw.com
Case 1:17-cv-00490-MSM-PAS Document 73 Filed 07/28/20 Page 2 of 2 PageID #: 527




                                       CERTIFICATION


 Jeffrey G. Latham, Esquire                   Justin J. Sullivan, Esquire
 Christine A. Stowell, Esquire                Lauren E. Hill, Esquire
 Tate & Latham                                Department of the Attorney General
 40 Westminster Street, Suite 350             150 South Main Street
 Providence, RI 02903                         Providence, RI 02903
 (401) 421-7400                               401-274-4400
 jlatham@tatelawri.com                        jjsullivan@riag.ri.gov
 cstowell@tatelawri.com                       lhill@riag.gov


 I hereby certify that on July 28, 2020, a true copy of the within was filed electronically via the
 Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by operation of
 the Court’s electronic filing system and the filing is available for viewing and downloading from
 the Court’s CM/ECF System. Service on the counsel of record listed above has been effectuated
 by electronic means.

                                          /s/ Chloe A. Davis____
